Citation Nr: 0917542	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-19 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for defective 
vision of the right eye with macular scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which continued the Veteran's 10 percent rating 
for defective vision of the right eye with macular scar under 
the schedular rating criteria.  In a subsequent rating 
decision dated in September 2006, the RO awarded the Veteran 
an increased 20 percent rating based upon extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
for loss of field vision in the right eye.  However, as that 
grant does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

As a final introductory matter, the Board recognizes that the 
portions of the rating schedule that address disabilities of 
the eye have recently been amended.  However, only claims 
received on or after December 10, 2008, will be evaluated 
under the new criteria.  See VA Fast Letter 09-10.  Because 
the claim on appeal was received at the RO on August 11, 
2005, it will be addressed under the old criteria.  Id.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Veteran has been service connected since September 1965 
for defective vision of the right eye with macular scar that 
arose from an in-service traumatic injury.  Specifically, the 
Veteran was struck in the right eye, which resulted in 
bleeding and swelling and produced retinal scarring in the 
right eye involving the macula. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. 
69 (1995).  Although the Veteran in this case has already 
undergone a VA examination with respect to his increased 
rating claim, the Board finds, for the reasons discussed 
below, that further development, including an additional 
examination, is warranted in order to fully and fairly assess 
the merits of his claim.

The Veteran was previously afforded a VA eye examination in 
September 2005 in which a Goldmann Perimeter Chart was 
provided as to each eye.  Significantly, however, while the 
examiner noted in the examination report that the scotoma was 
present in the right eye, but not the left, the Goldmann 
charts appear to indicate the presence of scotoma in the left 
eye.  Additionally, the Board finds that the examiner did not 
sufficiently interpret the Goldmann charts with respect to 
the Veteran's field of vision.  More specifically, the Board 
finds that further information is needed as to whether visual 
concentric contraction in each eye is demonstrated to 5 
degrees, to 15 but not to 5 degrees, to 30 but not to 15 
degrees, to 45 but not to 30 degrees, or to 60 but not to 45 
degrees.  Thus, the Board finds that a new VA eye examination 
is necessary in order for an examiner to provide total field 
of vision studies for each eye and to comment on the extent, 
if any, of any area of loss or impairment of vision in either 
eye.  

A remand is also needed to obtain outstanding VA medical 
records.  Specifically, an April 26, 2005, optometry record 
from the VA Medical Center in Memphis, Tennessee, indicated 
that the Veteran was scheduled to return in one year for a 
dilated fundus examination to assess the severity of his 
service-connected right-eye retinal macular scar and other 
eye problems, including a left-eye corneal scar and 
epiretinal membrane, bilateral cataracts, hypopia/presbyopia, 
and possible diabetic retinopathy.  However, no additional VA 
optometry records, and no VA medical records of any kind 
dated after April 3, 2006, have yet been associated with the 
claims file.  Because it therefore appears that there may be 
outstanding VA records dated after that time that may contain 
information pertinent to the Veteran's claim, the Board finds 
that efforts to obtain those records should be made on 
remand.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Finally, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that VA's duty to notify a claimant 
seeking an increased evaluation included advising the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court further indicated 
that the if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  To date, VA 
has not issued the Veteran a letter consistent with Vazquez- 
Flores and on remand should do so.

Accordingly, the case is REMANDED to the regional office (RO) 
via the Appeals Management Center (AMC), in Washington, DC 
for the following action:

1.  Advise the Veteran of what evidence 
would substantiate his claim for an 
increased rating for his service-
connected right eye disability.  Apart 
from other requirements applicable 
under the Veterans Claims Assistance 
Act (VCAA), the RO/AMC should comply 
with the Vazquez- Flores ruling, and 
advise the Veteran to submit evidence 
that his condition has worsened, 
including the effect a worsening of the 
conditions has on employment and daily 
life, and provide notice of the 
criteria necessary under the 
appropriate Diagnostic Codes to 
establish entitlement to an increased 
rating.  The RO/AMC should also ensure 
compliance with Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and advise the 
Veteran of how disability ratings and 
effective dates are assigned.  In so 
doing, the RO should comply with any 
directives of the Veterans Benefits 
Administration.  38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5107 (West 2008).

2.  Obtain and associate with the 
claims file all records from the VA 
Medical Center in Memphis, Tennessee, 
dated since April 3, 2006.

3.  After the above development has 
been completed, the Veteran should be 
afforded a new VA eye examination.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in connection 
with the examination, and its receipt 
and review should be acknowledged by 
the examiner in the VA examination 
report.  Any and all studies deemed 
necessary, to include field of vision 
according to Goldmann Perimeter 
testing, should be performed.  The 
examiner is requested to include the 
total field of vision for both the 
right and left eyes, and to 
specifically comment on the extent, if 
any, of any area of loss or impairment 
of vision in either eye.  See 38 C.F.R. 
§ 4.76a (2008).  The examiner should 
also specifically comment on whether 
field of vision studies reflect that 
visual concentric contraction in each 
eye is demonstrated to 5 degrees, to 15 
but not to 5 degrees, to 30 but not to 
15 degrees, to 45 but not to 30 
degrees, or to 60 but not to 45 
degrees.  A complete rationale for all 
opinions expressed should be provided.

4.  After the completion of any 
additional development deemed appropriate 
in addition to that requested above, the 
Veteran's increased rating claim should 
be readjudicated.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



